Citation Nr: 0606334	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
strain.

2.  Entitlement to service connection for a cervical strain.

3.  Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from April 5, 1976, to March 
28, 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  A right shoulder strain was not present in service and is 
not etiologically related to service.

2.  A cervical spine strain was not present in service and is 
not etiologically related to service.

3.  A low back strain was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A right shoulder strain was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A cervical strain was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  A low back strain was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for strains of the 
right shoulder, cervical spine and low back.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in an October 2001 letter from the RO to the veteran 
and his representative, prior to the initial adjudication of 
the claim.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records are entirely silent as to any 
complaint, abnormal finding or diagnosis pertaining to the 
right shoulder, cervical spine or low back.  The report of 
examination at discharge in February 1977 shows that the 
veteran's spine, neck, and upper extremities were found to be 
normal on clinical evaluation.  Although the post-service 
medical evidence of record shows that the veteran currently 
has a right shoulder strain, a cervical strain, and a low 
back strain, as diagnosed on VA examination in November 2001, 
there is no post-service medical evidence of such 
disabilities until many years after the veteran's discharge 
from service.  Indeed, the veteran filed service connection 
claims for other disabilities in February 1979 and February 
1986, and he did not mention any problems with the right 
shoulder, cervical spine or low back.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  

The veteran underwent a VA examination in July 1986, which 
contained no complaints or findings with respect to the right 
shoulder, cervical spine or low back.  See Curry v. Brown, 7 
Vet. App. 59 (1994) [a veteran's version of events from past 
may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder].

The Board also notes that there is no medical evidence that 
purports to establish a nexus between the veteran's current 
right shoulder, cervical spine and low back disabilities and 
his military service.  In essence, the evidence of a nexus 
between the veteran's current disabilities and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims.

Additional Matters

The Board notes that the veteran's representative submitted a 
January 2005 X-ray report of the veteran's cervical spine in 
February 2005.  That evidence was not considered by the RO 
and the representative did not waive initial RO consideration 
of such evidence.  The Board has considered whether such a 
waiver should be obtained in this case; however, the X-ray 
report addresses only the existence of a current cervical 
spine disability.  This has been conceded by the Board and 
the RO and is not at issue in this appeal.  The report does 
not address the remaining matters of an injury or disease in 
service or medical nexus.  It is therefore not pertinent to 
the resolution of this appeal.  

The Board has also considered whether a remand for additional 
more recent VA records is warranted on the basis of the 
January 2005 X-ray, and the representative's statement that 
the veteran is treated regularly by VA.  The Board notes that 
the representative gave no indication that there were in fact 
records more recent than the January 2005 X-ray, and 
specifically stated that "The medical records are contained 
in his C-file."  Therefore, the Board believes that a remand 
is not necessary.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right shoulder strain is denied.

Service connection for a cervical strain is denied.

Service connection for a low back strain is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


